 Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 1 of 8 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 TYE DAVIS, an individual,                                    CIVIL ACTION

                       Plaintiff,
                                                              Case No. 2:19-cv-875
 v.
                                                              Judge:
 PIZZAZZ INTERIORS II, LLC, a Florida limited
 liability company, and EMILIO SADEZ, an individual,          Mag. Judge:

                       Defendants.



                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, TYE DAVIS (“DAVIS” or “Plaintiff”), by and through

undersigned counsel, and states the following for her Complaint:

                                     CAUSES OF ACTION

       1.     This is an action brought under the federal Fair Labor Standards Act ("FLSA") and

common law for (1) unpaid wages and overtime, and (2) breach of contract.

                                           PARTIES

       2.     The Plaintiff, TYE DAVIS (“DAVIS”) is an individual and a resident of Florida

who at all material times resided in Lee County, Florida and worked for the Defendants in Collier

County, Florida. At all material times, DAVIS was employed by the Defendants as a sales

associate but was misclassified as an independent contractor. DAVIS’s primary job duties

consisted of non-management work as an employee and included “[p]rovid[ing] exceptional

customer service,” support the Defendants’ “team,” contacting homeowners, assist in the design

process, visit sales centers, participate in marketing events on behalf of Defendants, assist

                                               1
 Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 2 of 8 PageID 2



designers in making sales, processing billing, processing payments, answering phones, printing

documents and reports, data entry, and providing general administrative support for the

Defendants, including SADEZ. The Defendants referred to DAVIS in employment documents as

an “employee.” Her job description specifically called for her to report to SADEZ. A great number

of the customers DAVIS served were residents of other states who visit Southwest Florida on only

a seasonal basis or on vacation. DAVIS began the flow of interstate commerce for by, inter alia,

generating and processing billing, which collected funds from out-of-state sources. DAVIS

performed work in Collier County, Florida, which is within the Middle District of Florida, during

the events giving rise to this case. DAVIS was an employee within the contemplation of 29 U.S.C.

203(e)(1). Thus, pursuant to 28 U.S.C. 1391(b), venue for this action lies in the Middle District of

Florida.

       3.      The Defendant, PIZZAZZ INTERIORS II, LLC (“PIZZAZZ”) is a Florida

limited liability corporation and has a principal place of business located at 6001 Taylor Road,

Naples, Florida 34109. PIZZAZZ has gross annual income well in excess of $500,000.00 per year

and is engaged in interstate commerce; it is a covered employer under the FLSA (29 U.S.C.

§203(d), (r) and (s)). PIZZAZZ’s employees are engaged in interstate commerce and their

business model specifically involves interstate purchases and handling goods such as furniture that

are from out-of-state suppliers. PIZZAZZ collects monies, most of which is from out-of-state

financial institutions. PIZZAZZ has the authority to hire, fire, assign work, withhold work and

affect the terms and conditions of persons like DAVIS. PIZZAZZ supervised and controlled

DAVIS work schedules and conditions of employment, in addition to determining the rate and

method of payment for DAVIS. PIZZAZZ maintains employment records of DAVIS. PIZZAZZ

was the employer of DAVIS.



                                                 2
    Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 3 of 8 PageID 3



        4.      The Defendant, EMILIO SADEZ (“SADEZ”) is an individual and is a covered

employer under the FLSA (29 U.S.C. §203(d), (r) and (s)). SADEZ had the authority to hire, fire,

assign work, withhold work and affect the terms and conditions of persons like DAVIS. SADEZ

supervised and controlled DAVIS’s work schedules and conditions of employment, in addition to

determining the rate and method of payment for DAVIS. SADEZ maintains employment records

of DAVIS. SADEZ was the employer of DAVIS.1

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331, 1343(4), 2201

and 2202 and pursuant to the Fair Labor Standards Act (FLSA") 29 U.S.C. §§216(b) and 217. The

jurisdiction of this Court is invoked to secure the protection and redress of the deprivation of rights

secured by the FLSA.

        6.      This Court has supplemental jurisdiction over DAVIS’s state law claims pursuant

to 28 U.S.C. § 1367.

        7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff worked in, and the Defendants conduct business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Collier County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since the action accrued in Collier County, which is within the Fort Myers Division.

                                   GENERAL ALLEGATIONS

        8.      DAVIS began her employment with the Defendants in September 2013.

        9.      Defendant PIZZAZZ is an interior design company owned by Defendant SADEZ,

that does business in Naples, Florida, as well as all of Southwest Florida.



1
        PIZZAZZ and SADEZ are referred to herein as “Defendants.”

                                                   3
 Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 4 of 8 PageID 4



       10.     DAVIS was employed by the Defendant as sales associate but was misclassified by

the Defendants as an independent contractor.

       11.     DAVIS’s direct supervisor was SADEZ, and DAVIS’s role of was non-

management and did not include advising the Defendants regarding violations of state or federal

wage/hour law.

       12.     DAVIS’s position required only a high school education or equivalent and an

interior design license.

       13.     However, DAVIS was not exempt under the FLSA, but rather was an hourly

employee, because the economic reality was that DAVIS was dependent on the Defendants.

       14.     The Defendants took an overly active role in directing, controlling and supervising

DAVIS’ work, including determining which designers would work on each project and

determining the design to be utilized.

       15.     The Defendant had the power to hire or fire, modify the employment conditions,

and determine the pay rates or methods of pay for workers like DAVIS, and the Defendants closely

monitored her work and communicated orders directly to her. The Defendants did not provide

merely general instructions but instead assigned DAVIS specific tasks and took an overly active

role in the oversight of the work.

       16.     The Defendant employed DAVIS on a more than full-time basis from September

2013 to July 2019, a period of almost 6-years which demonstrates a degree of permanency and

duration of the parties' relationship. During that time, DAVIS was not allowed to – and did not –

have any outside employment.

       17.     Much of the work performed by DAVIS was unskilled work, and both the skilled

and unskilled sales work she performed was an integral part of the Defendants’ overall business.



                                                4
 Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 5 of 8 PageID 5



       18.     The Defendants owned or controlled the premises where DAVIS’ work occurred.

In addition, DAVIS did not invest in equipment or materials required for completing her tasks, nor

could she or did she hire other workers to assist her in the completion of her tasks.

       19.     The Defendant undertook responsibilities ordinarily performed by employers, such

as developing a formal job description, controlling DAVIS’s working hours and workload,

dictating her rate(s) and method of pay (including calculating the same as opposed to being

presented a bill by workers like DAVIS), issuing her paychecks, requiring her to report to SADEZ,

providing insurance coverage, and providing tools, equipment and materials required for the job.

       20.     DAVIS had no opportunity for profit or loss depending on her managerial skill,

initiative, judgment or foresight because all job duties were dictated by the Defendants, who paid

her an amount that could not be increased through managerial skill.

       21.     Furthermore, when DAVIS demanded commissions due to her, counsel for the

Defendants issued a written response wherein DAVIS was referred to as an employee:

       As you are aware, your resignation was effective on July 18. The policy and
       practice of the company is to pay commissions to individuals who are
       employees when the customer payments are received, which is the trigger for when
       any commissions would be due. If an employee is no longer employed at the
       time of the receipt of the customer payments, the company does not pay a
       commission to that employee. Because your resignation was effective on July 18,
       you would therefore not be entitled to payments of commissions on receipts from
       customers after that date.

       (Emphasis added).

       22.     DAVIS was required by the Defendants to work sixty (60) hours per week (and

many more during the busy winter “season”), and did so without proper overtime compensation.

       23.     DAVIS was not FLSA-exempt but rather a non-exempt employee whom the

Defendants required or permitted to work without overtime compensation in violation of the FLSA

because DAVIS performed work for the benefit of the Defendants for which she was not

                                                 5
 Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 6 of 8 PageID 6



compensated. To the extent that such work is performed during a work week in which DAVIS has,

or would have, worked in excess of forty (40) hours per week, such practice further violates the

overtime pay provisions of the FLSA by virtue of the Defendants’ failure to pay compensation at

a rate of one and one-half (1 and 1/2) times DAVIS’ regular rate of pay.

       24.      The Defendants’ practice alleged supra, requires employees like DAVIS to

perform work for the benefit of the Defendants for which the employees are not compensated and

thus the Defendants have been unjustly enriched.

       25.      The Defendants misclassified DAVIS as FLSA-exempt and proper records of her

hours worked would reflect uncompensated overtime.

       26.      The Defendants should have been paying DAVIS on an hourly, non-exempt rate

during the entire course of her employment with the Defendants.

       27.      Notwithstanding the same, the Defendants still refused to properly compensate

DAVIS on an hourly, non-exempt basis in compliance with the FLSA. The Defendants thus failed

to act in good faith and did not have a reasonable belief it had complied with the FLSA.

       28.      At all relevant times, the Defendants’ employment of DAVIS has been on a salary

basis, which salary was designed to cover all hours worked up to forty (40) hours per week.

       29.      The Defendants have violated the FLSA by failing to pay overtime wages to

DAVIS.

                COUNT I: VIOLATION OF THE FLSA- UNPAID OVERTIME

       30.      The Plaintiff hereby incorporates Paragraphs 1-29 in this Count as though fully set

forth herein.

       31.      DAVIS was actually a covered, non-exempt employee under the FLSA at all times

during her employment with the Defendants.



                                                 6
 Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 7 of 8 PageID 7



        32.     The Defendants were required by the FLSA to pay DAVIS at least time and one-

half for all hours worked by DAVIS in excess of 40 hours per week.

        33.     The Defendants had operational control over all aspects of DAVIS’s day-to-day

functions during her employment, including compensation.

        34.     The Defendants were DAVIS’s employer and are liable for violations of the FLSA

in this case.

        35.     The Defendants violated the FLSA by failing to pay DAVIS at least time and one-

half for all hours worked over 40 per week.

        36.     The Defendants have willfully violated the FLSA in refusing to pay DAVIS proper

overtime for all hours worked over 40 per week.

        37.     As a result of the foregoing, DAVIS has suffered damages of lost wages.

        38.     The Defendants are the proximate cause of DAVIS’s damages.

        WHEREFORE, the Plaintiff prays that this Honorable Court enter a Judgment in her favor

and against the Defendants for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees.

                            COUNT II – BREACH OF CONTRACT

        39.     The Plaintiff realleges and incorporates Paragraphs 1-3 and 6-9 in this Count by

reference.

        40.     A contract existed between DAVIS and Defendant PIZZAZZ.

        41.     The terms of the contract were, during DAVIS’ employment, PIZZAZZ would

pay DAVIS: 3% on full markup sales; 1.5% on reduced markup sales, and 25% of PIZZAZZ

design fees.




                                                  7
 Case 2:19-cv-00875-JES-MRM Document 1 Filed 12/11/19 Page 8 of 8 PageID 8



        42.     Both DAVIS and Defendant PIZZAZZ agreed to those terms, which were clear

and unambiguous.

        43.     DAVIS fully and satisfactorily performed her duties under the contract.

        44.     PIZZAZZ has breached the contract by refusing to pay DAVIS those sums due

under the terms of the written contract on the following projects: Barkell, Kuzniar, Jeff and Sue

Connelly, Danaher, Finley, Lacluse, Murphy, Piccirilli, Silverman, Thompson, White, Wolff,

Thomas, and Rochan.

        45.     DAVIS has been damaged as a result of PIZZAZZ’s breach of the contract.

        46.     This Count is timely brought and all conditions precedent have occurred or been

waived.

        WHEREFORE, Plaintiff respectfully demands that this Honorable Court enter its

judgment in favor of Plaintiff and against Defendant PIZZAZZ in an amount consistent with the

evidence, together with the costs of this litigation, interest, reasonable attorney’s fees pursuant to

F.S. §448, and all other relief as this Court deems proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States, the

Plaintiff demands a trial by jury as to all issues triable as of right.

                                        Respectfully submitted,

Dated: December 11, 2019                /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com

                                                    8
